Citation Nr: 0908555	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to in-service smoking 
and/or service-acquired nicotine dependence.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1959 to 
January 1961.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

On June 26, 2006, the Board issued a decision in this case, 
denying the claims for entitlement to service connection for 
nicotine dependence; and, entitlement to service connection 
for chronic obstructive pulmonary disease, claimed as due to 
in-service smoking and/or service-acquired nicotine 
dependence.  The decision was based on the evidence of record 
in the claims folder.  It has been brought to the attention 
of the Board that prior to adjudication of this claim, some 
of the documents concerning this appeal were misfiled, and 
were not properly associated with the Veteran's claims 
folder.  The misfiled evidence includes five lay statements 
received in May 2003 from the Veteran, his children, his 
brother, and a cousin and a statement in support of claim 
from the Veteran, received at the RO in March 2006.  Because 
these documents were not in the Veteran's claims folder at 
the time of the Board's decision, the Veteran's due process 
rights were violated.

Accordingly, the June 26, 2006 Board decision addressing the 
issues of entitlement to service connection for nicotine 
dependence; and, entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as due to in-
service smoking and/or service-acquired nicotine dependence, 
is vacated.


	(CONTINUED ON NEXT PAGE)



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in March 2004 
and April 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

As mentioned previously, on June 26, 2006, the Board issued a 
decision in this case, denying the claims for service 
connection for nicotine dependence and service connection for 
chronic obstructive pulmonary disease, claimed as due to in-
service smoking and/or service-acquired nicotine dependence.  
It has been brought to the attention of the Board that prior 
to adjudication of these claims, some of the documents 
concerning this appeal were misfiled, and were not properly 
associated with the Veteran's claims folder.  The misfiled 
evidence includes five lay statements received in May 2003 
from the Veteran, his children, his brother, and a cousin and 
a statement in support of the claim from the Veteran.  As 
these documents were misfiled, it does not appear that RO has 
considered them.  As the Veteran has not waived RO 
consideration of the evidence, a Remand is necessary to avoid 
violating the due process rights of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The notice is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
submitted evidence, as well as applicable 
laws and regulations.  If any benefit 
sought remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



